Civil action, brought to recover two mules alleged to have been wrongfully detained by the defendant, and damages alleged to have been sustained by the plaintiff. The following are the issues submitted: *Page 309 
1. Is the plaintiff the owner and entitled to the possession of the two black mare mules, as alleged in the complaint? Answer: "Yes."
2. What is the value of said mules? Answer: "$450."
3. What damage, if any, is the plaintiff entitled to recover of the defendant by reason of the wrongful detention of the said mules? Answer: "None."
This case was before this Court at Spring Term, 1914, and is reported in 165 N.C. 459. In the opinion of Mr. Justice Allen the law applicable to the facts of this case is fully discussed, and in the last trial the court below has carefully followed the        (253) opinion of this Court. The matters submitted to the jury were largely questions of fact, and have been determined by the jury under a charge free from error.
We have examined the several assignments of error, and find them to be without merit.
No error.